Case 17-42455      Doc 53     Filed 03/16/20 Entered 03/16/20 11:07:15            Main Document
                                           Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

IN RE:                                           )   Case No: 17-42455-659 Chapter 13
CHANELLE A E BLAIR                               )   Plan Pmt:    TPI $15,000;
                                                 )   Term:        $500 X 8 B 2/2020
                                                 )
                      Debtor                     )   2ND AMENDED POST-CONF AM

    CERTIFICATION AND ORDER OF CONFIRMATION FOR CHAPTER 13 PLAN

                                        CERTIFICATION
    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and certifies that: the
Trustee has reviewed the Debtor's schedules, plan, and the Debtor's most recent pending motion
to amend the plan, and has conducted a Section 341 meeting of creditors, and except to the
extent the Trustee's objection has been overruled, the Chapter 13 plan, including any and all of
the most recent proposed amendments thereto, complies with all Chapter 13 and other applicable
provisions of Title 11 United States Code; the Debtor has advised that they have made all DSO
payments and filed all tax returns as required by 11.U.S.C. § 1325(a)(8) & (9) or the Trustee's
objection has been overruled. The Debtor is substantially current in their payments to the
Trustee; and the Trustee is not aware of any outstanding objections to confirmation.
Dated: March 13, 2020                                 /s/ Diana S. Daugherty, Chapter 13 Trustee
CNFORD--MF
                                                     Diana S. Daugherty, Chapter 13 Trustee
Original Confirmation hearing set for:               P.O. Box 430908
June 01, 2017                                        St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com


                                              ORDER
    It is ORDERED that the plan is confirmed; if Debtor has filed a motion to amend seeking
confirmation of this confirmed plan, that motion is GRANTED; all other pending motions to
amend plan are DENIED; that the Trustee shall distribute any payments received in conformance
with Title 11; that except as provided in 11 U.S.C. § 1304(b), the Debtor is hereby prohibited
during the pendency of this case from in any way encumbering or disposing of any property of
this estate or from incurring any further debt, without prior written approval of the Court
excepting debts incurred for protection of life, health, or property when not reasonably practical
to secure prior approval. Any provision in the plan providing for special classification and
treatment of claims filed after the Bankruptcy Rule 3002(c) or 11 U.S.C. § 502(b)(9) date shall
be void; such claims shall receive treatment pursuant to 11 U.S.C. § 726(a)(3).




 DATED: March 16, 2020
 St. Louis, Missouri                                        KATHY A. SURRATT-STATES
                                                            Chief U.S. Bankruptcy Judge
Case 17-42455     Doc 53   Filed 03/16/20 Entered 03/16/20 11:07:15        Main Document
                                        Pg 2 of 2



17-42455-659       CERTIFICATION AND ORDER OF CONFIRMATION FOR                     Page 2 of 2
                                  CHAPTER 13 PLAN
Copy mailed to:
CHANELLE A E BLAIR                        Diana S. Daugherty, Chapter 13 Trustee
131 COBURG                                P.O. Box 430908
SAINT LOUIS, MO 63137                     St. Louis, MO 63143

                                          JONATHAN EDWARD BRENT ATTY
                                          462 N TAYLOR
                                          STE 105
                                          ST LOUIS, MO 63108
